SHENK, J., Concurring and Dissenting.
I concur in the order denying the writ of supersedeas for the reason that the portions of the order of the trial court from which an appeal was taken and which are claimed by the petitioners herein to be mandatory became ineffective by lapse of time. The trial court directed that the contemplated trial of the petitioners be conducted before three members of the general executive board and be commenced not later than March 5, 1940. That time had passed before the hearing on the application for the writ was had in this court, and the directions to hold the trial on a day that had long since passed became ineffective.
But I dissent from the holding that the portions of the order of the trial court directing the time, place and manner of the trial were not mandatory. In language too plain to be misunderstood the court assumed to direct the time when, the place where, and the manner in which the trial should be had and to order a record thereof made and certified to absent members of the board. The consequences of this language cannot be minimized by assuming that the trial court could not have intended its obvious effect, inasmuch as it went beyond the issues then before the court. Whatever the reasons, the order was made and is reviewable on appeal.
Nor can I accede to the conclusion that the writ of supersedeas, if issued, would have the effect of “granting the injunction which the trial court denied”. The trial court did not deny a temporary injunction. It granted one restraining the board from 11 conducting the trial in any manner or place save as hereinabove provided”. The fact that the operation of the writ, if issued, would not be upon the prohibitory features of the order appealed from, but would operate only to stay the effect of the provisions of the order which are *502clearly mandatory, is the natural consequence of the trial court’s order and cannot affect the application of the well-established rules of law invoked by the petitioners.